Citation Nr: 1728489	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was subsequently transferred to the RO in Montgomery, Alabama.  In February 2013, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  The Board remanded this claim for further development in July 2014, October 2015 and December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that yet another remand is necessary in this case.

In the December 2016 remand, the Board directed that the Veteran be afforded another VA examination for his right elbow.  The Board directed that the examiner (a) consider and discuss, as appropriate, the Veteran's outpatient records from the Columbiana Clinic dated from 2007 to 2010 which show diagnoses of and treatment for a right biceps rupture and an elbow lateral epicondylitis; (b) consider the April 2016 VA examination in which the examiner listed those two diagnoses; and (c) consider the one reported complaint of right elbow pain in September 2014 in the VA treatment records contained within the claims file.  That examination was performed in January 2017, but the examiner did not discuss, and there is no indication that the examiner considered, the aforementioned evidence cited in those December 2016 remand directives.  When asked to opine on whether the Veteran's claimed right elbow disability is at least as likely as not incurred in or caused by his service or certain in-service events or is otherwise related to his service, the examiner simply answered that there is no information  in the Veteran's record to support the claim within his service record during his time of service.  That response is vague, uncomprehensive, confusing, and generally insufficient for purposes of adjudicating this claim.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the examiner failed to address the question of whether the Veteran's claimed right elbow disability pre-existed and/or was aggravated in service.  Considering that the record reflects that the Veteran suffered a fractured right forearm shortly before his enlistment, such an opinion would be helpful in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion as to the nature and etiology of any current right elbow disorders.  The examiner must identify all current right elbow disorders, following a review of the claims file.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in, or is otherwise related to, the Veteran's military service.  With respect to any current right elbow disorder that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disability was not aggravated by service). 




In providing any such opinions, the examiner should consider: (a) the outpatient records from the Columbiana Clinic, dated from 2007 to 2010, which show diagnoses of and treatment for a right biceps rupture and an elbow lateral epicondylitis; (b) the April 2016 VA examination, in which the examiner listed these two diagnoses; (c) the one reported complaint of right elbow pain in September 2014 in the VA treatment records contained within the claims file; and (d) the Veteran's enlistment examination in his service treatment records, dated approximately March 1976, which reflects his report of having fractured his right forearm a couple of years before his enlistment.

If no current right elbow disorders are diagnosed, this determination must be explained in the context of the overall medical record and the subjective complaints of the Veteran.

All opinions must be supported by a complete rationale.

2.  After completing the above actions and any other indicated development, the RO must readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




